PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Whitehead Institute for Biomedical Research
Application No. 16/713,457
Filed: 13 Dec 2019
For: WNT PATHWAY STIMULATION IN REPROGRAMMING SOMATIC CELLS WITH NUCLEAR REPROGRAMMING FACTORS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed May 16, 2022 and supplemented May 25, 2022, under 37 CFR 1.182, requesting that a previously filed terminal disclaimer be withdrawn.  This is also a decision on the currently filed petition under 37 CFR 1.182 requested expedited consideration of the above-identified petition.

The petition for expedited consideration is GRANTED to the extent that the petitions are hereby considered. Receipt of the $420.00 petition fee set forth at 37 CFR 1.17(f) is hereby acknowledged.

The petition for withdrawal of the terminal disclaimer is DISMISSED.

The petition requests that a terminal disclaimer filed October 13, 2016 over Application No. 14/822,653 (now issued as U.S. Patent No. 9,593,311) be withdrawn. Petitioner asserts that the claims of the subject reissue application have been amended in such a way that the basic for the terminal disclaimer in the subject reissue application no longer exists.

The petition is dismissed because the examiner has determined that the terminal disclaimer does apply to at least one claim of record. Specifically, the examiner has determined that the terminal disclaimer applies at least to Claim 1, because Claim 1 of the subject application and reference Claim 1 of U.S. Patent No. 9,102,919 each recite a method having three steps.


The Examiner has provided the following comparison as an explanation:

‘919 patent
‘457 application
comparison
A method of reprogramming a mammalian somatic cell, comprising:
A method of reprogramming a population of mammalian somatic cells into a population of induced pluripotent stem (iPS) cells, comprising:
Reprogramming a population of cells is obvious in view of reprogramming a single cell.
(I) introducing into the mammalian somatic cell, one or more retroviral vectors encoding Oct4, and optionally encoding one or more reprogramming factors selected from the group consisting of: Klf4 and Sox2, wherein c-Myc is not introduced into the cell;
(a) introducing into the cells of the population of mammalian somatic cells, one or more
retroviral vectors encoding Oct4, and optionally encoding one or more reprogramming factors selected from the group consisting of: K1f4 and Sox2, wherein c-Myc is not introduced into the cells of the population of mammalian somatic cells;
Identical, except the method of the ‘457 application recites a population of cells.
(II) contacting the mammalian somatic cell with 

a Wnt-3a conditioned medium; 




                    or 


an agent that modulates the Wnt pathway selected from the group consisting of a recombinant, exogenous, soluble, and biologically active Wnt protein; and a GSK-3 antagonist; 

and
(b) contacting the population of mammalian somatic cells with

i) a Wnt3a-conditioned medium, wherein cells used to prepare the Wnt3a-conditioned medium are genetically engineered to increase expression of Wnt3a; 

                       or


ii) an agent that stimulates the Wnt pathway, wherein the agent is selected from the group consisting of a recombinant, exogenous, soluble, and biologically active Wnt protein, and a GSK-3 antagonist; 

and
There are two options for what the cells are contacted with.

Wnt3a-conditioned medium is the same whether or not the medium is conditioned with genetically engineered cells, therefore this is an obvious variation since engineering cells to produce and secrete proteins is well known in the art.

This option is identical.  
(So even if using genetically engineered cells in the first option above isn’t obvious, you can still choose the second option which is identical.)









III) culturing the cells under conditions suitable for reprogramming the mammalian somatic cell to a pluripotent state.
(c) culturing the population of mammalian somatic cells from (b) under conditions 
such that reprogramming into
the population of iPS cells occurs.
Culture conditions are the same, with the same end product, iPS cell(s).



As such, the present petition will not be favorably considered.

Receipt of the $420.00 fee for the petition to withdraw the terminal disclaimer is acknowledged. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Mail Stop Petition
 			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

A reply may also be filed by EFS-Web.

The application is being referred to Technology Center Art Unit 3991 for further processing and examination in due course.

Telephone inquiries should be directed to the undersigned at 571.272.3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET